Exhibit 10.1

AMENDMENT #11 TO A LEASE AGREEMENT

BETWEEN DOMINO’S FARMS OFFICE PARK LLC

(LANDLORD) AND DOMINO’S PIZZA LLC (TENANT)

THIS AMENDMENT #11 TO A LEASE AGREEMENT is made as of July 17, 2018 (the
“Effective Date”) by and between DOMINO’S FARMS OFFICE PARK LLC, a Michigan
Limited Liability Company, f/k/a Domino’s Farms Office Park Limited Partnership
(Landlord) and DOMINO’S PIZZA LLC (Tenant).

WHEREAS, Landlord entered into a Lease Agreement (the Lease) for a portion of
the office building known as Domino’s Farms Prairie House located at 30 Frank
Lloyd Wright Drive, Ann Arbor, Michigan 48106 with Domino’s Pizza, Inc., whose
successor in interest is Domino’s Pizza LLC (Tenant), for a term of five
(5) years commencing as of December 21, 1998; and

WHEREAS, via a First Amendment to Lease dated August 8, 2002, Landlord and
Tenant extended the term of the Lease Agreement, included additional space as a
part of the Premises, and incorporated additional provisions; and

WHEREAS, via a Second Amendment to Lease dated May 5, 2004, Landlord and Tenant
amended the Lease by replacing Section B (Premises) of the First Amended
Standard Lease Summary; and

WHEREAS, via a Third Amendment to Lease dated November 18, 2009, Landlord and
Tenant amended the Lease to clarify actual size of the warehouse and to add an
additional 4,790 usable square feet of space, and

WHEREAS, via a “Fourth Amendment to Lease” dated April, 2010, Landlord and
Tenant amended the Lease for the temporary lease of additional space, and

WHEREAS, via a further amendment mistakenly captioned as the “Fourth Amendment
to Lease” dated August 28, 2012, Landlord and Tenant amended the Lease to expand
the primary Premises and extend the Term of the Lease through December 31, 2022,
and

WHEREAS, via a Fifth Amendment to Lease dated February 2015, Landlord and Tenant
amended the Lease for the temporary lease of additional space, and

WHEREAS, via a Sixth Amendment to Lease, Landlord and Tenant amended the Lease
in February 2015 to expand the primary Premises, and

WHEREAS, via a Seventh Amendment to Lease dated April 2016, Tenant absorbed an
additional 6,448 rentable square feet (5,607 usable square feet) located at
Lobby H on Level 3, and

 

1



--------------------------------------------------------------------------------

WHEREAS, via an Eighth Amendment to Lease dated November 4, 2016 Tenant absorbed
an additional 15,700 rentable square feet (13,652 usable square feet) located at
Lobby D on Level 3, and

WHEREAS, via a Ninth Amendment to Lease dated February 16, 2017, Tenant absorbed
an additional 9,343 rentable square feet (8,124 usable square feet) located at
Lobby K on Level 1, and

WHEREAS, via a Tenth Amendment to Lease dated October 2017, Tenant expanded to
the south of Premises on the third level into the space formerly occupied by IBM
equal to 8,188 rentable square feet (7,120 usable square feet), and

WHEREAS, Tenant desires to extend the Term for the Lease;

NOW, THEREFORE, Landlord and Tenant agree to the following:

PREMISES

The Premises covered by this Lease are as follows:

Office space, lab space, and conference center: 262,781 rentable square feet

Warehouse: 5,019 usable square feet

Office space (temporary) per the Fifth Amendment: 2,669 rentable square feet

Locations: Highlighted areas as shown on the attached Rider A.

TERM

The Initial Term of this Lease shall expire at midnight on the last day of the
month 120 months (i.e. 10 years) after the date of receipt by Tenant from
Landlord of a copy of the Certificate of Occupancy from Ann Arbor Township
Building inspector for the Annex Building (see subsequent Amendment #12), except
for the office spaces identified in the Fifth and Ninth Amendments as Suite
J-1050 located on Level 1 of the building at Lobby J, and Suite K-1100 located
on Level 1 of the building at Lobby K, respectively, which terms shall remain
and expire as set forth in the respective Fifth and Ninth Amendments.

RENT

The rent for the Premises will remain at the current rate through December 31,
2018, as shown on Schedule 1 attached to this 11th Amendment. Commencing
January 1, 2019 and through the end of the Lease, the rental rate shall be
adjusted annually (to be effective on January 1 of each calendar year) in
accordance with the following:

2019 – 2021: The base annual rent set forth on Schedule 1 shall increase each
year to reflect the cost of living increase in accordance with any increase in
the Consumers Price Index of the Bureau of Labor Statistics all items indexed
for Detroit, Michigan or by two and one-quarter percent (2.25%), whichever is
less, provided however, in no event shall the base rent as adjusted be reduced
from the previous year.

 

2



--------------------------------------------------------------------------------

2022 and 2023: The base annual rent shall increase each year to reflect the cost
of living increase in accordance with any increase in the Consumers Price Index
of the Bureau of Labor Statistics all items indexed for Detroit, Michigan or by
two and one-half percent (2.50%), whichever is less, provided however, in no
event shall the base rent as adjusted be reduced from the previous year.

2024 – 2029: The base annual rent shall increase each year to reflect the cost
of living increase in accordance with any increase in the Consumers Price Index
of the Bureau of Labor Statistics all items indexed for Detroit, Michigan or by
three percent (3.0%), whichever is less, provided however, in no event shall the
base rent as adjusted be reduced from the previous year.

TENANT IMPROVEMENT ALLOWANCE

The Landlord shall contribute an additional $2,500,000 towards the renovation of
the space occupied by the Tenant. It shall be payable by separate payment from
Landlord to the Tenant in ten (10) installments of $250,000 each due on the
first (1st) business day of each calendar year for years 2019 through 2028. This
is in addition to the annual installments of $102,500 for years 2019 through
2022 provided for in the Fourth Amendment. In the event these amounts are not
paid by Landlord to Tenant within thirty (30) days after written notice from
Tenant that such amounts are due, Tenant may set off the unpaid amount together
with interest at the amount specified in Section 5.02 of the Lease against the
installments of base annual rent next coming due until the total amount due from
Landlord is recaptured by Tenant.

OPTION TO RENEW

Upon expiration of the Initial Term as modified by this Amendment #11 to Lease,
provided that Tenant is not then in default beyond the expiration of any
applicable grace and cure period after notice, Tenant may extend the term of
this Lease for an additional term of five (5) years (the First Extended Term)
and Tenant may extend the term of this Lease for an additional term consisting
of five (5) years (the Second Extended Term) upon the expiration of the First
Extended Term, provided that the Tenant has exercised its option for the First
Extended Term and is not then in default beyond the expiration of any applicable
grace and cure period after notice. The Tenant shall exercise the option(s) by
notifying the

 

3



--------------------------------------------------------------------------------

Landlord in writing at least three hundred sixty (360) days before the then
existing Term expires. The base annual rent for each Extended Term shall
increase to reflect the cost of living increase in accordance with any increase
in the Consumers Price Index of the Bureau of Labor Statistics all items indexed
for Detroit, Michigan or by three percent (3.0%), whichever is less, provided
however, in no event shall the annual rent as adjusted be reduced from the
previous year.

If the Tenant exercises an option to extend the Lease term for the First
Extended Term or the Second Extended Term, the Landlord shall agree to
contribute $1.50 per usable square foot of office space per year, during the
extended term(s), for the purpose of refurbishment of the Premises. Tenant may
retain any amount unspent during any calendar year for use in future years. In
the event these amounts are not paid by Landlord to Tenant within thirty
(30) days after written notice from Tenant that such amounts are due, Tenant may
set off the unpaid amount together with interest at the amount specified in
Section 5.02 of the Lease against the installments of base annual rent next
coming due until the total amount due from Landlord is recaptured by Tenant.

RIGHT OF FIRST OFFER

Tenant shall have a Right of First Offer for an expansion into additional suites
that are contiguous to the Premises currently occupied by the Tenant.
Specifically, this Right of First Offer shall apply to the suites currently
occupied by and known as:

U of M Sleep Clinic (Lobby L on Level 1) - 7,483 usable sf / 8,605 rentable sf

PSED (Lobby D on Level 2) - 4,960 usable sf / 5,704 rentable sf

Financial Concepts (Lobby H on Level 3) -1,776 usable sf / 2,042 rentable sf

Speyside Equity (Lobby H on Level 3) - 1,588 usable sf / 1,826 rentable sf

U of M NETT (Lobby H on Level 3) - 6,611 usable sf / 7,603 rentable sf

VA – OI+T (Lobby J on Level 3) - 5,945 usable sf / 6,837 rentable sf

Hylant (Lobby H on Level 4) - 17,155 usable sf / 19,728 rentable sf

The Landlord will notify Tenant at such time that Landlord learns that said
suite(s) will become available, on the terms and conditions that Landlord is
willing to lease such space, except that the terms shall be coterminous with the
Term of this Lease, and Tenant shall have thirty (30) days to commit to or
release the suite(s), on the same terms, or such smaller portion as Landlord
shall approve.

If Tenant exercises the Right of First Offer to expand into one of these
additional spaces as they become available, this Right of First Offer will
extend to space contiguous to the new space being occupied by Tenant. If Tenant
fails to exercise the Right of First Offer, but Landlord fails, within 180 days
of the offer notice, to consummate the lease of such space, Tenant’s Right of
First Offer shall revive and again apply to such space.

 

4



--------------------------------------------------------------------------------

SURVIVAL OF LEASE

Except as set forth in this Amendment, all other terms and conditions of the
Lease shall remain the same and unchanged in full force and effect.

IN WITNESS WHEREOF, the parties have hereunto executed this AMENDMENT #11 TO
LEASE AGREEMENT as of the day and year first above written.

 

TENANT:    LANDLORD: DOMINO’S PIZZA LLC    DOMINO’S FARMS OFFICE PARK LLC (a
Michigan limited liability company)    (a Michigan limited liability company)

 

By:   /s/ Richard Allison     By:   /s/ Paul R. Roney   Richard Allison      
Paul R. Roney Its:   Chief Executive Officer       Its: Manager

 

5



--------------------------------------------------------------------------------

Rider A

Areas of Premises Highlighted

[Drawing attached]

 

6



--------------------------------------------------------------------------------

Schedule 1 – Current Rent (7/2018 —12/2018)

 

Space    Square Footage   

Rent per

Square Foot

  

Monthly Rent

  

Annual Rent

Office space, lab space and conference center   

262,781

(rentable square feet)

   $29.77    $651,915.86    $7,822,990.32 Warehouse   

5,019

(usable square feet)

   $14.25    $5,960.06    $71,520.72 Office Suite (temporary)   

2,669

(rentable square feet)

   $21.79    $4,846.46    $58,157.52

 

7